        Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.1 Page 1 of 12
AO 106 (Rev . 04/10) Appli cation for a Search Warrant
                                                                                                                                 D
                                        UNITED STATES DISTRICT:,Cou T                                                 JUL   o·s 2019
                                                                     for the
                                                         Southern District of California                     CLl::: HK US 01s·1H!C l COURT
                                                                                                          SOUTHERN DISTRICT OF CALI FORNIA
                                                                                                          BY                            DEPUTY
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                        )
                                                                        )           Case No.      19MJ2843
        One iPhone Cellular Phone, White in Color,                      )
                IMEI #35301009465176                                    )
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the fol lowing person or property (identify the person or describe the
property to be searched and give its location) :

 See Attachment A, incorporated herein by reference
located in the      --------
                            Southern              District of               California
                                                                - - -- - - - - - - - -
                                                                                                , there is now concealed {identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed ;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description
        21 U.S .C. §§ 952 , 960                                                Importation of Methamphetamine

          The application is based on these facts:
        See attached Affidavit of Special Agent Rainier Mendoza, Homeland Security Investigations

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under I 8 U.S. C. § 3103a, the basis of which is set forth.::21 sheet.         ·-


                                                                                               Applicant 's signature

                                                                             S.A. Rainier Mendoza , Homeland Security Investigations
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                 Judge 's signature

City and state: San Diego, CA                                                 Hon. William V. Gallo, United States Magistrate Judge
                                                                                               Printed name and title
      Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.2 Page 2 of 12




 1                         AFFIDAVIT IN SUPPORT OF WARRANT
 2         I, Rainier Mendoza, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         1.     This affidavit supports an application for a warrant to search the following
 5 electronic device (Target Device): iPhone cellular phone, white in color, IMEi
 6 #35301009465176, as described in Attachment A (incorporated herein by reference), and
 7 seize evidence of crimes, specifically, violations of Title 21, United States Code, Sections
 8 952 and 960.
 9         2.     The Target Device was seized from Antonio Velasco-Esparza ("Velasco")
1O incident to his arrest for violation of Title 21, United States Code, Sections 952 and 960,
11 Importation ofMethamphetamine, at the Otay Mesa, California Port of Entry on February
12 11, 2019. The Target Device is currently in the possession of U.S . Customs and Border
13 Protection, 9777 Via De La Amistad, San Diego, California 92154.
14         3.     Based on the information below, there is probable cause to believe that a
15 search of the Target Device will produce evidence of the aforementioned crimes, as
16 described in Attachment B (incorporated herein by reference.)
17         4.     The information contained in this affidavit is based upon my experience and
18 training, consultation with other federal, state, and local law enforcement agents. The
19 evidence and information contained herein was developed from interviews and my review
20 of documents and evidence related to this case. Because this affidavit is made for the
21   limited purpose of obtaining a search warrant for the Target Device, it does not contain all
22 of the information known by me or other federal agents regarding this investigation, but
23 only contains those facts believed to be necessary to establish probable cause. Dates, times
24 and amounts are approximate.
25 II
26 II
27 II
28 II

                                                1
      Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.3 Page 3 of 12




 1
                                     EXPERIENCE AND TRAINING
 2
            5.      I am a Special Agent employed with the United States Department of
 3
     Homeland Security, Immigration and Customs Enforcement, Homeland Security
 4
     Investigations ("HSI"). I have been so employed since December 2016. In my current
 5
     position with HSI, my duties include investigating the trafficking of federally controlled
 6
     substances. During my experience in law enforcement, I have had training in investigating
 7
     the unlawful importation, possession, and distribution of controlled substances. My
 8
     experience includes many arrests, searches, and interviews. I have also worked and
 9
     consulted with many law enforcement officers experienced in narcotics smuggling
10
     investigations. Through my experience and training, I have gained a working knowledge
11
     and insight into the normal operational habits of narcotics smugglers, with particular
12
     emphasis on those who attempt to import narcotics into the United States from Mexico at
13
     the San Diego International Ports of Entry.
14
            6.      I am cross-designated by the United States Drug Enforcement Administration
15
     to conduct narcotics investigations and to enforce provisions of the Federal Controlled
16
     Substance Act, pursuant to Title 21 of the United States Code. I have participated in
17
     criminal investigations involving, among other things, the illegal smuggling of narcotics
18
     into the United States, and I have received formal training in the laws and regulations
19
     relating to such investigations including 21 USC §§ 952 and 960, Importation of a
20
     Controlled Substance.          My training has also included the use of cellular and digital
21
     telephones and other electronic devices used by narcotics smugglers in the normal course
22
     of their illicit activities.
23
            7.      From July 2008 until December 2016, I was a Border Patrol Agent employed
24
     by the United States Border Patrol, which is a component of Customs and Border
25
     Protection (CBP), under the Department of Homeland Security. As a Border Patrol Agent,
26
     I was assigned to the Campo Station, in Pine Valley, California, where I participated in
27
     investigations into suspected drug smuggling, questioned suspects and witnesses, and
28
     conducted vehicle searches related to suspected drug smuggling.
                                                    2
      Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.4 Page 4 of 12




 1         8.    Based upon my training and experience as a Special Agent, and consultations
 2 with law enforcement officers experienced in narcotics smugglin.g investigations, and all
 3 the facts and opinions set forth in this affidavit, I submit the following:
                a.    Drug smugglers will use cellular telephones because they are mobile and
 4
                      they have instant access to telephone calls, text, web, and voice
 5                    messages.
 6
                 b.    Drug smugglers will use cellular telephones because they are able to
 7                     actively monitor the progress of their illegal cargo while the conveyance
                       is in transit.
 8
 9               C.    Drug smugglers and their accomplices will use cellular telephones
                       because they can easily arrange and/or determine what time their illegal
10
                       cargo will arrive at predetermined locations.
11
12               d.    Drug smugglers will use cellular telephones to direct drivers to
                       synchronize an exact drop off and/or pick up time of their illegal cargo.
13
14               e.    Drug smugglers will use cellular telephones to notify or warn their
                       accomplices of law enforcement activity to include the presence and
15                     posture of marked and unmarked units, as well as the operational status
16                     of Border Patrol checkpoints.

17               f.    Drug smugglers therefore generate many types of evidence including,
18                     but not limited to, cellular phone-related evidence such as voicemail
                       messages referring to the arrangements of travel and payment, names,
19                     photographs, text messaging, and phone numbers of co-conspirators.
20         9.    Based on my training and experience, including consultations with other law
21   enforcement personnel, I know that drug traffickers commonly use electronic devices such
22 as cellular telephones to store names, telephone numbers, records, drug ledgers, and other
23 information pertaining to drug trafficking activity. I know that cellular/mobile telephones
24 can and often do contain electronic records, phone logs and contacts, voice and text
25 communications, and data such as emails, text messages, chats and chat logs from various
26 third-party applications, photographs, audio files, videos, and location data. This
27 information can be stored within disks, memory cards, deleted data, remnant data, slack
28 space, and temporary or permanent files contained on or in the cellular/mobile telephone.

                                               3
      Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.5 Page 5 of 12




 1 Specifically, I know based upon my training, education, and experience investigating
 2 narcotics conspiracies that searches of cellular/mobile telephones yields evidence:
                a.    tending to indicate efforts to import controlled substances from Mexico
 3
                      into the United States;
 4
                  b.     tending to identify other facilities, storage devices, or services-such
 5
                         as email addresses, IP addresses, phone numbers-that may contain
 6                       electronic evidence tending to indicate efforts to import controlled
                         substances from Mexico to the United States;
 7

 8                C.     tending to identify co-conspirators, criminal associates, or others
                         involved in smuggling-controlled substances from Mexico to the
 9
                         United States;
10
11                d.     tending to identify travel to or presence at locations involved in the
                         smuggling of controlled substances from Mexico to the United States,
12                       such as, but not limited to, stash houses, load houses, or delivery points;
13
                  e.     tending to identify the user of, or persons with control over or access
14                       to, the subject phone; or
15
                  f.     tending to place in context, identify the creator or recipient of, or
16                       establish the time of creation or receipt of communications, records, or
17                       data above.
            10.   Based upon my training and experience, I am familiar with the ways in which
18
     drug traffickers conduct their business, including the various means and methods by which
19
     drug traffickers import and distribute drugs and use cellular telephones, emails, and text
20
     messages to facilitate drug activity. I am also familiar with the ways in which drug traffickers
21
     conceal, convert, transmit, and transport their drug proceeds, including, without limitation,
22
     the use of couriers to transport currency and proceeds, the use of third parties and nominees
23
     to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
24
     and drug proceeds, and the installation of false/hidden compartments ("traps") in those
25
     vehicles to covertly transport drugs and drug proceeds.
26
            11.   I also know from training and experience that drug traffickers periodically
27
28 change or "drop" their telephones and/or telephone numbers in an attempt to avoid law
   enforcement interception of their conversations. Moreover, it is my experience that narcotics
                                                  4
      Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.6 Page 6 of 12




 1 distributors purposefully use multiple communication devices (for example, cellular
 2 telephones) to keep law enforcement from understanding the full scope of their own and/or
 3 their organization's illicit conduct, in the event that their communications are being
 4 intercepted. I also know that drug traffickers frequently use text messaging to communicate
 5 with other traffickers in an effort to thwart law enforcement interception of communications.
 6         12.    Through the course of my training, investigations, and conversations with other
 7 law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
 8 to work in concert with other individuals and to do so by utilizing cellular telephones, pagers
 9 and portable radios to maintain communications with co-conspirators in order to further their
1O criminal activities. This is particularly true in cases involving distributional quantities of hard
11 narcotics, such as methamphetamine. Typically, couriers smuggling controlled substances
12 across the border are in telephonic contact with co-conspirators immediately prior to and
13 following the crossing of the load vehicle, at which time they receive instructions on how to
14 cross and where and when to deliver the controlled substance. Narcotics smugglers and their
15 organizations use cellular and digital telephones, in part, because these individuals believe
16 law enforcement is unable to track the originating and destination phone numbers of calls
17 placed to and from cellular and digital telephones.
18         13.    Subscriber Identity Module (SIM) Cards also known as subscriber identity
19 modules are smart cards that store data for GSM cellular telephone subscribers. Such data
20 includes user identity, location and phone number, network authorization data, personal
21   security keys, contact lists and stored text messages. Much of the evidence generated by a
22 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
23 been utilized in connection with that telephone.
24                        FACTS SUPPORTING PROBABLE CAUSE
25         14.   On February 11, 2019, at approximately 10:55 a.m., Velasco, a United States
26 Citizen, applied for admission to the United States at the Otay Mesa, California Port of
27 Entry. Velasco was the driver, registered owner, and sole occupant of a 2012 Jeep Cherokee
28 bearing California license plate 8DLV206 (the "Vehicle").

                                                  5
      Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.7 Page 7 of 12




 1         15.   As the Vehicle passed through the pre-primary inspection area, a Human
 2 Detection Narcotic Detector Dog alerted to the undercarriage of the Vehicle. Customs and
 3 Border Protection Officer ("CBPO") Falero noticed what appeared to be tampering with
 4 the gas tank straps and screws and the gas tank hit solid. As CBPO Falero was inspecting
 5 the Vehicle, CBPO Franco asked Velasco if the vehicle belonged to him and if he was
 6 responsible for all of its contents. Velasco responded that the Vehicle was his and that he
 7 was responsible for all of its contents. The Vehicle was sent to secondary inspection.
 8         16.   In the secondary inspection area, a Z-portal X-ray revealed anomalies in the
 9 gas tank. Upon further inspection and removal of the gas tank, 26 packages were found in
10 the gas tank of the Vehicle. The 26 packages, weighing approximately 27.50 kilograms,
11 tested positive for properties of methamphetamine at the time of arrest, and subsequent lab
12 reports confirmed that the 26 packages contained 25. 74 kilograms of methamphetamine
13 (actual). Velasco was placed under arrest.
14         17.   Officers seized the Target Device incident to Velasco' s arrest. 1
15         18.   At the time of arrest, Velasco was in possession of a California vehicle
16 registration card, with an issue date of January 30, 2019.
17         19.   On February 12, 2019, a complaint was filed charging Velasco with
18 Importation of Methamphetamine in violation of Title 21, United States Code, Sections
19 952 and 960. On March 12, 2019, Velasco waived Indictment and was charged by
20 Information with one count of violating Title 21, United States Code, Sections 952 and
21 960, in the Southern District of California in case number 19-cr-00838-GPC.
22
23          On February 11, 2019, HSI agents manually reviewed the contents of the Target
     Device pursuant to border search authority and took pictures of information contained on
24   Velasco's phone. However, HSI agents were unable to forensically download the Target
25   Device at the time. Nothing from the February 11, 2019 manual review is offered to support
     probable cause in this application with the exception of obtaining the iPhone ' s IMEI
26   number from photos from the date of arrest in order to properly identify the phone here.
27          I also declare that nothing from the prior search of the Target Device informs my
     decision to submit this affidavit to obtain a search warrant for the Target Device. I seek
28   this affidavit independent of any information that was seen or reviewed (or not seen) in
     prior searches.
                                                6
      Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.8 Page 8 of 12




 1         20.   As part of my investigation, I obtained the California Department of Motor
 2 Vehicle's certified records for Velasco and the Vehicle. The Vehicle was transferred to
 3 Velasco on or about January 25, 2019, and the California DMV issued a registration card
 4 to Velasco on January 30, 2019.
 5         21.   Based upon my experience and investigation in this case, I believe that Velasco,
 6 as well as other persons, were involved in an ongoing conspiracy to import methamphetamine
 7 or some other federally controlled substance into the United States. Based on my experience
 8 investigating narcotics smugglers, I also believe that Velasco may have used the Target
 9 Device to coordinate with co-conspirators regarding the importation of methamphetamine or
10 some other federally controlled substance into the United States.
11         22.   Accordingly, based upon my experience and training, consultation with other
12 law enforcement officers experienced in narcotics trafficking investigations, and all the
13 facts and opinions set forth in this affidavit, I believe that information relevant to the
14 narcotics trafficking activities of Velasco, such as telephone numbers, made and received
15 calls, contact names, electronic mail (e-mail) addresses, appointment dates, messages,
16 pictures, audio files, videos, and other digital information are stored in the memory of the
17 Target Device.
18         23.   Drug trafficking conspiracies require intricate planning and coordination. This
19 often occurs days, weeks, or even months prior to the actual importation of the drugs into
20 the United States. Co-conspirators communicate with one another in efforts to ensure
21   success in transporting their valuable cargo to its destination within the United States.
22 Given this, I request permission to search the Target Device for items listed in Attachment
23 B beginning on December 11, 2018 up to and including February 11, 2019. That date range
24 is based on Velasco' s California DMV records showing that the Vehicle was transferred to
25 him on or about January 25, 2019 and registered to Velasco on January 30, 2019. Based
26 on my training and experience, Velasco likely would have been in communication with co-
27 conspirators to plan and coordinate his smuggle attempt, including acquiring the Vehicle,
28 in the two months leading up to his arrest.

                                                 7
      Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.9 Page 9 of 12




 1                                     METHODOLOGY
 2         24.   It is not possible to determine, merely by knowing the cellular/mobile
 3 telephone's make, model and serial number, the nature and types of services to which the
 4 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
 5 today can be simple cellular telephones and text message devices, can include cameras, can
 6 serve as personal digital assistants and have functions such as calendars and full address
 7 books and can be mini-computers allowing for electronic mail services, web services and
 8 rudimentary word processing. An increasing number of cellular/mobile service providers
 9 now allow for their subscribers to access their device over the internet and remotely destroy
10 all of the data contained on the device. For that reason, the device may only be powered in
11 a secure environment or, if possible, started in "airplane mode" which disables access to
12 the network. Unlike typical computers, many cellular/mobile telephones do not have hard
13 drives or hard drive equivalents and store information in volatile memory within the device
14 or in memory cards inserted into the device. Current technology provides some solutions
15 for acquiring some of the data stored in some cellular/mobile telephone models using
16 forensic hardware and software. Even if some of the stored information on the device may
17 be acquired forensically, not all of the data subject to seizure may be so acquired. For
18 devices that are not subject to forensic data acquisition or that have potentially relevant
19 data stored that is not subject to such acquisition, the examiner must inspect the device
20 manually and record the process and the results using digital photography. This process is
21 time and labor intensive and may take weeks or longer.
22         25.   Following the issuance of this warrant, I will collect the subject
23 cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
24 contained within the telephone and memory card will employ search protocols directed
25 exclusively to the identification and extraction of data within the scope of this warrant.
26         26.   Based on the foregoing, identifying and extracting data subject to seizure
27 pursuant to this warrant may require a range of data analysis techniques, including manual
28 review, and, consequently, may take weeks or months. The personnel conducting the

                                                8
     Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.10 Page 10 of 12




 1 identification and extraction of data will complete the analysis within ninety (90) days,
 2 absent further application to this court.
 3                                        CONCLUSION
 4         27.    Based on all of the facts and circumstances described above, there is probable
 5 cause to conclude that Velasco used the Target Device to facilitate violations of Title 21,
 6 United States Code, Sections 952 and 960.
 7         28.    Because the Target Device was promptly seized during the investigation of
 8 Velasco trafficking activities and have been securely stored, there is probable cause to
 9 believe that evidence of illegal activities committed by Velasco continues to exist on the
10 Target Device.
11
           29.    WHEREFORE, I request that the court issue a warrant authorizing law
12
     enforcement agents and/or other federal and state law enforcement officers to search the
13
     item described in Attachment A and the seizure of items listed in Attachment B, using the
14
     methodology described above.
15
16
     I swear the foregoing is true and correct to the best of   knowledge and belief.
17
18
19
                                           Rainif-'-== doza
20                                         HSI Special Agent
21
     Subscribed and sworn to before me this       J::day of July, 2019.
22
23
24
25
26 Hon. William V. Gallo
   United States Magistrate Judge
27
28

                                                 9
Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.11 Page 11 of 12




                                  ATTACHMENT A

                           PROPERTY TO BE SEARCHED

The following property is to be searched:

            iPhone cellular phone
            White in color
            IMEI#35301009465176
            (Target Device);

The Target Device is currently in the possession of the U.S. Customs and Border
Protection, 9777 Via De La Amistad, San Diego, California 92154
Case 3:19-mj-02843-WVG Document 1 Filed 07/08/19 PageID.12 Page 12 of 12



                                    ATTACHMENT B

                                  ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of December 11, 2018 to February 11, 2019:

             a.     tending to indicate efforts to import controlled substances from Mexico
                    into the United States;

             b.     tending to identify other facilities, storage devices, or services-such as
                    email addresses, IP addresses, phone numbers-that may contain
                    electronic evidence tending to indicate efforts to import controlled
                    substances from Mexico to the United States;

             c.     tending to identify co-conspirators, criminal associates, or others
                    involved in smuggling-controlled substances from Mexico to the
                    United States;

             d.     tending to identify travel to or presence at locations involved in the
                    smuggling of controlled substances from Mexico to the United States,
                    such as, but not limited to, stash houses, load houses, or delivery points;

             e.    tending to identify the user of, or persons with control over or access
                   to, the subject phone; or

             f.    tending to place in context, identify the creator or recipient of, or
                   establish the time of creation or receipt of communications, records, or
                   data above.

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
